UNDERWRITING AGREEMENT THIS UNDERWRITING AGREEMENT made this day of , 2009, by and between GWFS Equities, Inc., a Delaware corporation (the “Underwriter”), and Great-West Life & Annuity Insurance Company (the “Insurance Company”), as follows: WHEREAS, the Insurance Company has or will register the SecureFoundation Group Fixed Deferred Annuity Certificate (“Certificates”) under the Securities Act of 1933; WHEREAS, the Underwriter is registered as a broker-dealer with the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and is a member of the Financial Industry Regulatory Authority (“FINRA”); and WHEREAS, the Insurance Company desires to have the Certificates sold and distributed through the Underwriter, and the Underwriter is willing to sell and distribute such Certificates under the terms stated herein. NOW THEREFORE, the parties hereto agree as follows: 1. Representations, Responsibilities, and Warranties of the Insurance Company 1.01 The Insurance Company represents that it has the authority, and hereby agrees, to grant the Underwriter the right to serve as the distributor and principal underwriter of the Certificates during the term of this Agreement. 1.02 The Insurance Company represents and warrants that it is duly licensed as an insurance company under the laws of the State of Colorado. 1.03The Insurance Company agrees to update and maintain a current prospectus for the Certificates as required by law. 1.04 The Insurance Company represents that it reserves the right to appoint or refuse to appoint, any proposed associated person of the Underwriter as an agent or broker of the Insurance Company. The Insurance Company also retains the right to terminate such agents or brokers once appointed. 1.05The Insurance Company shall furnish the Underwriter with copies of all financial statements and other documents that the Underwriter reasonably requests for use in connection with the distribution of the Certificates. 1.06The Insurance Company shall be responsible for ensuring that the Insurance Company is appropriately licensed, or otherwise qualified to offer and sell such Certificates under the federal securities laws and any applicable securities and/or insurance laws in each state or other jurisdiction (collectively, “state”) in which such Certificates may be lawfully sold. 1.07The Insurance Company shall be responsible for ensuring that all persons associated with the Underwriter who are licensed as agents, brokers or producers are duly appointed by the Insurance Company to the extent required or appropriate to comply with applicable state insurance laws.The Insurance Company shall be responsible for paying all appointment fees, including fees for any renewal or extension of any appointments. 1.08 The Insurance Company shall, upon request, provide assistance to independent broker-dealers which have entered into agreements with the Underwriter and the Insurance Company for the sale of the Certificates, with applying for the proper insurance agent, broker or producer licenses in the appropriate states or jurisdictions for persons associated with such independent broker-dealers subject to such licensing requirements. The Insurance Company shall be responsible for ensuring that all such persons associated with such independent broker-dealers who are licensed agents, brokers or producers are duly appointed by the Insurance Company to the extent required or appropriate to comply with applicable state insurance laws, provided, however, that the Insurance Company reserves the right to refuse to appoint any such person, to refuse to renew the appointment of any such person, or to terminate the appointment of any such person, at any time.The Underwriter shall not be responsible for paying any licensing or appointment fees for any such person. 1.09 The Insurance Company shall reimburse the Underwriter for its allocable share of the expenses incurred by the Underwriter in connection with its provision of services hereunder and the distribution of the Certificates, as outlined in the intercompany expense sharing agreement. 2. Representations, Responsibilities, and Warranties of the Underwriter 2.01 The Underwriter represents that it has the authority and hereby agrees to serve as distributor and principal underwriter of the Certificates during the term of this Agreement. 2.02 The Underwriter represents that it is duly registered as a broker-dealer under the 1934 Act and is a member in good standing of the FINRA and to the extent necessary to offer the Certificates, shall be duly registered or otherwise qualified under the securities laws of any state or other jurisdiction. 2.03 The Underwriter agrees to use its best efforts to solicit applications for the Certificates, and to undertake, at its own expense, subject to Section 1.09, to provide all sales services relative to the Certificates and otherwise to perform all duties and functions which are necessary and proper for the distribution of the Certificates. 2.04 The Underwriter agrees to offer the Certificates for sale in accordance with the prospectus therefor, then in effect. The Underwriter represents and agrees that it is not authorized to give any information or make any representations concerning the Certificates other than those contained in the current prospectus as filed with the SEC or in such sales literature as may be authorized by the Insurance Company. 2.05 The Underwriter shall be fully responsible for carrying out its sales, underwriting, compliance and supervisory obligations hereunder in compliance with rules adopted by FINRA (“FINRA Rules”) and all other relevant federal and state securities laws and regulations.
